IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 731
                                           :
DESIGNATION OF CHAIR AND VICE-             : CIVIL PROCEDURAL RULES
CHAIR OF THE CIVIL PROCEDURAL              : DOCKET
RULES COMMITTEE                            :


                                        ORDER



PER CURIAM

      AND NOW, this 11th day of April, 2022, Kathleen D. Bruder, Esquire, is hereby

designated as Chair, and Maureen Murphy McBride, Esquire, is designated as Vice-

Chair, of the Civil Procedural Rules Committee, commencing June 30, 2022.